Title: From George Washington to Major General Artemas Ward, 29 April 1776
From: Washington, George
To: Ward, Artemas



Sir,
New York 29th April 1776.

It is with great concern I learn, from every hand, that your Works for the defence of Boston and the Harbour, go on exceeding slow—I must entreat you therefore to push Colo. Gridley on to a deligent and faithful discharge of his duty in this particular—We cannot possibly tell where the Enemy will pitch their Tents next—if Boston is left open, and unguarded, it may be a temptation to go there; but at any rate, no time should be lost in putting the Town in the best posture of defence the nature of the case will admit of.
I shall be glad, in your next, to receive a particular Acct of what has been done towards Fortifying the Harbour. Four Regiments, to wit, Poors, Pattersons, Greatons & Bonds are already gone off for Canada—Reeds & Starkes will Imbark this day for Albany on their Rout to the same place, & four others will follow in a day or two. I am Sir Yr Most Obedt Servt

Go: Washington

